HEDRICK, Chief Judge.
Defendant argues the trial court committed error in denying his motion to dismiss the misdemeanor charge of willfully refusing to produce and exhibit his driver’s license to George Stokes, a uniformed law enforcement officer. Defendant contends that since he struck the Toyota “on Dr. Manning’s off-street parking lot, which is a public vehicular area,” he did not have to produce his driver’s license to the officers. In support of this contention, defendant cites Keziah v. Bostic, 452 F. Supp. 912 (W.D.N.C. 1978). In that case a highway patrolman driving along a public highway observed the petitioner driving out of a private driveway. The patrolman followed the petitioner into another private driveway. *142Both the petitioner and the patrolman got out of their cars and approached each other. The patrolman asked the petitioner to produce his driver’s license, and the petitioner refused, stating that he did not have to show his license on his own property. The patrolman informed the petitioner he was under arrest for, failing to display his license, and a scuffle ensued. The court found that “while petitioner would have had a meritorious defense to any prosecution based on failure to display his license, he was not entitled to invoke self-help against what was, at the time, an arguably lawful arrest.” Id. at 916.
Defendant in the present case has no such meritorious defense. Unlike the patrolman in Keziah, who had no reason to stop the petitioner or be suspicious of him, the policemen here were called to investigate an accident. The uniformed officers were legitimately on the parking lot premises to perform a duty of their office. Defendant was requested several times to display his driver’s license to facilitate the investigation. When he refused, defendant clearly violated G.S. 20-29 which states:
Any person operating or in charge of a motor vehicle, when requested by an officer in uniform . . . who shall refuse, on demand of such officer ... to produce his license and exhibit same to such officer . . . for the purpose of examination . . . shall be guilty of a misdemeanor and upon conviction shall be punished as provided in this Article.
These assignments of error have no merit.
Defendant next contends the trial court erred in denying defendant’s motions to dismiss the charges of felonious assault with a deadly weapon on George Stokes and Adolphus Fonville, the two law enforcement officers who were investigating the accident. Defendant argues that Stokes and Fonville were not at the scene performing a duty of their office because G.S. 20466.1(e) only requires law enforcement departments to investigate collisions resulting in injury to or death of any person or total property damage to an apparent extent of five hundred dollars or more. Although the damage to the Toyota was estimated by Stokes to be under five hundred dollars, the officers present were legitimately at the scene. The police were called to the parking lot to investigate an accident. Stokes testified that it was not unusual to be called to investigate minor traffic accidents and that an acci-
*143dent report is usually filed. The statute may not have required an investigation in this case, but it certainly did not forbid one.
Defendant’s argument borders on the frivolous.
Defendant further argues that since Stokes and Fonville testified that defendant was “cleaning his fingernails” when he had the pocketknife out, “it is difficult to imagine how that could constitute an assault.” We agree with defendant that cleaning one’s fingernails should hardly be considered an assault, but here defendant was doing much more. The officers testified that defendant, after threatening their lives, withdrew the knife and shook it at them while continuing to threaten the policemen. Under the circumstances shown by the State in this case, there is plenary evidence that all the requirements of G.S. 14-34.2 were met. Defendant made an overt act with force and violence to do some immediate physical injury to the uniformed officers who were investigating the accident, and his show of force or menace of violence was sufficient to cause the officers a reasonable apprehension of immediate bodily harm.
Defendant had a fair trial free from prejudicial error.
No error.
Judges Eagles and Greene concur.